Order, entered May 6, 1969, unanimously affirmed, without costs and disbursements. In affirming the order appealed from we conclude, as did Special Term, that the fees and disbursements, as fixed, are fair and reasonable for all compensable services rendered and disbursements incurred. We do not, however, approve of the general statements, that were made by the Referee in the course of the hearing, with reference to the fixing of allowances for the services rendered during conferences between two attorneys of the same firm in the interests of the client or for the services rendered by two such attorneys appearing simultaneously on a trial for the client. Concur— Stevens, P. J., Eager, Markewich, Nunez and Macken, JJ.